Harry E. Schirick, J.
Plaintiff has moved for summary judgment. Defendant has made a cross motion for similar relief and also to change the place of trial. The action is brought to recover statutory penalties for violation of the provisions of the Public Service Law which prohibit operations as a contract carrier of passengers by motor vehicle without a permit and for violation of the safety regulations promulgated by the Public Service Commission.
The motion papers establish conclusively that the defendant is engaged in the transportation of passengers by motor vehicle as a regular occupation. This excludes her from the exception *632stated in section 2 (subd. 32, par. [e]) of the Public Service Law, and a certificate of authority is required (Matter of Recreation Lines v. Public Serv. Comm., 7 A D 2d 20).
Plaintiff’s motion is granted. Defendant’s motions are denied.
Submit order. -